REINHARD, Judge.
Movant appeals from the denial of his Rule 27.25 motion. Movant entered pleas of guilty to two charges of selling a con*22trolled substance. After a presentence investigation, the court sentenced movant to serve a term of five years on each charge in the Department of Corrections, these sentences to run concurrently. Three days after the imposition of sentence, movant filed a motion asking that the sentences be set aside and that he be permitted to withdraw his pleas of guilty. He contended that he had been misled and honestly believed that he would get a parole. The court held an evidentiary hearing and denied the motion.
The judgment of the trial court is based on findings of fact which are not clearly erroneous. No error of law appears and an opinion would have no precedential value.
The judgment is affirmed in compliance with Rule 84.16(b).
DOWD, P. J., and CRIST, J., concur.